Citation Nr: 0313912	
Decision Date: 06/25/03    Archive Date: 06/30/03

DOCKET NO.  03-05 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether a notice of disagreement was timely filed with 
August 1996 denial of waiver of a Department of Veterans 
Affairs (VA) Loan Guaranty debt in the amount of $27,653.81 
plus interest.

2.  Entitlement to waiver of a VA Loan Guaranty debt in the 
amount of $27, 653.81 plus interest.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel

INTRODUCTION

The veteran had active duty from August 1968 to August 1970.

The veteran presented oral testimony at a personal 
hearing in July 2001.  A copy of the transcript of 
the hearing is associated with the claims file.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas that a request for waiver of a debt in the 
amount of $27,653.81 plus interest remained denied.  

This matter also arises from an October 2001 notice that at 
the July 2001 personal hearing the veteran was notified that 
a timely notice of disagreement had not been filed with an 
August 1996 decision wherein the Committee on Waivers and 
Compromises denied waiver of a debt in the amount of 
$27,653.81 plus interest.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the appellant an 
opportunity for a hearing.  38 U.S.C.A. §§ 7105, 7107 (West 
2002).

Although the veteran has previously been afforded the 
opportunity to present oral testimony before a Chairperson 
for the hearing and the Chairperson of the Committee on 
Waivers at the RO, in November 2002 on a VA Form 9, he 
requested, that a video conference hearing before personnel 
of the Houston 
RO be scheduled at the San Antonio RO.  A similar request was 
received in June 2003.    

The Board observes that recently published regulations, 
effective February 22, 2002, permit the Board to obtain 
evidence and cure procedural defects without remanding.  They 
were not intended to preclude a remand in all circumstances.  
See 67 Fed. Reg. 3,099-3,016 (Jan. 23, 2002) (to be codified 
at 38 C.F.R. §§ 19.9, 19.31, 20.903 and 20.1304 (2001).

The request for a hearing at the RO is such a matter.  See 
Chairman's Memorandum No. 01-02-01 (January 29, 2001) noting 
one such action is where an appellant has requested a field 
hearing, either a Travel Board hearing or a local Hearing 
Officer (Decision Review Officer) hearing.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West Supp. 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:


1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The local representative should be 
given an opportunity to review the claims 
folder, and a reasonable period of time 
in which to submit a presentation on the 
appellant's behalf.

3.  After a reasonable amount of time has 
been afforded the representative should 
be permitted to review the claims folder 
and submit a presentation, the appellant 
should be scheduled to appear at a video 
conference hearing at the San Antonio RO 
before personnel from the Houston RO as 
soon as it may be feasible.  Notice 
should be sent to the appellant and his 
representative, a copy of which should be 
associated with the claims file.

4.  The appellant should be asked to 
submit any other information, evidence, 
or arguments that may be pertinent to the 
appeal at that time.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to any final 
outcome warranted.  The appellant need take no action until 
he is notified by the RO.



		
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

